              Case 2:19-cv-02614-JZB Document 22 Filed 04/15/20 Page 1 of 1




 1   JELLISON LAW OFFICES, PLLC
     36889 North Tom Darlington Dr.
 2   Suite B7, Box 2800, #304
     Carefree, AZ 85377
 3   Telephone: (480) 659-4244
     Facsimile: (480) 659-4255
 4   E-mail: jim@jellisonlaw.com
     JAMES M. JELLISON, ESQ. #012763
 5   Attorney for Defendants Pinal County, the Pinal County Sheriff’s Office, and Sheriff
     Mark Lamb, in his official and individual capacity (the “Pinal County Defendants”)
 6
                        IN THE UNITED STATES DISTRICT COURT
 7
                              FOR THE DISTRICT OF ARIZONA
 8
     Dennis Ashcraft and Barbara Ashcraft,               Case No.: 2:19-cv-02614-JZB
 9   husband and wife,
                                                         STIPULATION FOR DISMISSAL WITH
10                        Plaintiffs,                    PREJUDICE
     vs.
11
     Pinal County, a public entity; Pinal County
12   Sheriff’s Office, a division of Pinal County;
     Sheriff Mark Lamb, in his official and
13   individual capacity; John Does I-L; Jane
     Does LI-C, ABC Corporations CI-CL; and
14   XYZ Partnerships CLI-CC,
15                        Defendants.
16
17          The parties, by and through counsel undersigned, hereby stipulate that the above-titled
18   and numbered action, and all causes of action asserted therein, shall be dismissed with
19   prejudice, each party to bear their own costs and attorneys’ fees incurred herein.
20           DATED this 15th day of April, 2020.
21   JELLISON LAW OFFICES, PLLC                       RUBIN LAW PLC
22
23   By s/James M. Jellison                           By s/ Alexandra S. Rubin
24   James M. Jellison                                  Alexandra S. Rubin
     Attorneys for the Pinal County Defendants          3550 N. Central Avenue, Suite 101
25                                                      Phoenix, Arizona 85012-2111
                                                        Attorneys for Plaintiffs
26



                                                  1
